           Case 1:21-cv-00195-RBW Document 10 Filed 07/29/21 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBlA

                                                )
 CITIZENS COAL COUNCIL, et al.,                 )
                                                )
           Plaintiffs                           )
                                                )
           V.                                   )   Civil Action No. l :2 l -cv-195
                                                )
 DEBRA HAALAND'                                 )
 in her official capacity as Secretary of the   )
 United States Depa11meot of the lnterior,      )
                                                )
           Defendant.                           )
________________                                )


                CONSENT ORDER GRANTING SUBSTITUTION OF ATTORNEY

       Notice is hereby given that, subject to approval by the court, Plaintiffs Citizens Coal

Council, Appalachian Voices, and Sierra Club ("Plaintiffs") substitute Tom FitzGerald, Ky. Bar

Assn. No. 22370, District of Columbia Bar [D KY000 I, as counsel of record in place of Matthew

Edwin Miller in the above-captioned proceeding.

       Contact information for new counsel is as follows:

       Tom FitzGerald
       Kentucky Resources Council, Inc.
       Post Office Box l 070
       Frankfort, Kentucky 40602-1070
       (502) 551-3675
       fitzKRC@aol.com
       KBA ID 22370
       DC Bar ID KY00l


      //
     �nt.(L,� -
                 ·      ?., �­
       For Citizens Coal Council
                                                                    C/
                                                                    ��
                                                                       ,a,.   /cw ------­
                                                                     For Sierra�


       1
      Case 1:21-cv-00195-RBW Document 10 Filed 07/29/21 Page 2 of 2




July 29, 2021
